  Case 19-09015        Doc 6    Filed 06/03/19 Entered 06/03/19 16:01:28            Desc Main
                                   Document    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA


 In Re:                                           Bankruptcy No:
 VeroBlue Farms USA, Inc.                         18-01297

 Debtor(s).                                       Chapter 11

 VeroBlue Farms USA, Inc.                         Adversary No. 19-09015

 Plaintiff(s).

 vs.

 Cassels Brock & Blackwell LLP

 Defendant(s).


                                 NOTICE OF APPEARANCE
        PLEASE TAKE NOTICE that the undersigned appears as Counsel for Cassels Brock &

Blackwell LLP, in the adversary proceeding entitled above and pursuant to Bankruptcy Rule 9010,

and demands that all notices given or required to be given in this bankruptcy proceeding and all

papers served or required to be served in this bankruptcy proceeding be given to and served upon

the following at the addresses and telephone numbers set forth below.

        Michael D. Schwartz, Esq.
        Brandon M. Schwartz, Esq.
        Schwartz Law Firm
        600 Inwood Ave. N., #130
        Oakdale, MN 55128
        651-528-6800
        651-528-6450 FAX
        mschwartz@mdspalaw.com
        bschwartz@mdspalaw.com



        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,
  Case 19-09015       Doc 6    Filed 06/03/19 Entered 06/03/19 16:01:28           Desc Main
                                  Document    Page 2 of 2



notice of any application, complaint, demand, hearing, motion, petition, pleading or request,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

delivery, telephone, facsimile or otherwise filed with regard to the above-referenced bankruptcy

proceeding.

                                            SCHWARTZ LAW FIRM
Dated: June 3, 2019
                                            _/s/ Brandon M. Schwartz_________________
                                            Michael D. Schwartz, AT0013972
                                            Brandon M. Schwartz, AT0011248
                                            600 Inwood Avenue N.
                                            Suite 130
                                            Oakdale, MN 55128
                                            (651) 528-6800
                                            Mschwartz@mdspalaw.com
                                            Bschwartz@mdspalaw.com



                                            Counsel for Cassels Brock & Blackwell LLP




Certificate of Service: This document was served electronically on parties who receive electronic
notice through CM/ECF as listed on CM/ECF’s notice of electronic filing. /s/ Katherine Grenell
